Title: To James Madison from William Jones, 27 February 1817
From: Jones, William
To: Madison, James


        
          Dear sir
          Philada. 27th. feb. 1817
        
        I owe you an apology for so long detaining the enclosed letter. You are probably informed that Mr Corbin is a Director of the Office of the Bank of the United States at Richmond which will go into operation as soon as the necessary preparations can be made.
        You are now my dear sir about to retire from an arduous but glorious carreer followed by the grateful recollections of a free and virtuous people whose security and felicity you have in an eminent degree promoted, and by the affectionate regards of those faithful friends who witnessed the gigantic difficulties you had to encounter and the fortitude and ability with which they were surmounted.
        The Bank of the United States is realizing the most sanguine expections that had been formed of its utility. The vigorous and liberal effort which it has made to enable and induce the state Banks to resume specie payments has been crowned with complete success, public confidence was never more settled, and the exchange from Boston to Washington never was so affectually levelled and regulated as it is at this moment by the facilities which the Bank and its Branches reciprocally afford for remittances at par between the respective cities. These benefits will pervade the union as soon as the chain of connexion between the Bank and its Branches to the south and west can be completed and no time will be lost in effecting this important object.
        I supplicate Heaven to crown the remainder of your days with peace and felicity and with the best wishes and regards of Mrs. Jones and myself

tendered to Mrs. Madison I shall ever remain your respectful and faithful friend
        
          W Jones
        
      